DETAILED ACTION
The present application, filed on October 11, 2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-25 were pending and examined in a Non-Final mailed on 12/31/2019 and a Final on 5/14/2020 in response to amendments and arguments files on 3/30/2020. A second Non-Final was mailed on 2/23/2021 in response to a request for continued examination under 37 CFR 1.114 on 10/30/2020. A second Final office action in response to Applicants submission of 6/22/2021 was mailed on 7/6/2021. Claims 1-25 were examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2021 has been entered. 

Response to Arguments and amendments
Applicants amendment and argument are noted. The amendment of calculating source voltage through source impedance and desired voltage at reference point, however does not appear to be supported by the specification. The specification appears to support controlling source voltage through feedback. The scope of claims is however not different from the ones examined before.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, 18 and 22 continue to include a limitation similar to the one in claim 1 as below:
Independent claim 1 requires a controller configured to calculate K (v+Zgi) and output a signal with a magnitude based on calculated K (v+Zgi) and a phase relative to a phase of a reference signal.
The specification discloses a measurement system 310 in Fig 3A to measure voltage (v) and current (i) at the reference input. There is however no means to measure or determine K and Zg. Description of Fig 3A discloses control of voltage, current and phase by feedback control and not by calculation as claimed. 
Independent claim 11 recites similar claim in method form. Claims  18 and 22 extend the same to a plurality of RF generators while each RF generator is claimed to be similar to that of claim 1.
For the purpose of examination, claims are interpreted so that voltage or current and phase are set according to the setpoint value at the reference point and use feedback to maintain the setpoint values.
It is noted that the claims 2-3, 12-13 and 19-20 recite Zg. However, no measurement of this disclosed. For the examination, they are interpreted as being voltage source (ideal voltage source has 0 internal impedance) or current source (Ideal current source has very high internal impedance).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 26 and 27 depend upon claim 1 and recite magnitude and phase of the output already claimed in claim 1 through a mathematical expression. Therefore claim 1 is not further limited by the dependent claims. Moreover, the expression it self is not correct and does not match with that of the specification.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-11, 13-18 and 20-27  are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2010/0175832 to Ryoji Nishio in view of Mueller et al (US 20120218042).
For the claims as above if not specially noted, Ryoji Nishio discloses a plasma chamber (Fig 1) where plurality of antenna have electromagnetic power applied individually to different antennas. Several configurations are disclosed in Fig 2A, 6-12. The current fed to different antenna are shifted by 90o (π/2) (see Fig 2B and others). Fig 8 discloses a reference (output of oscillator 54) and phase delay of π/4-3 π/4 with respect to the reference. Regarding claim 1 the output K(v+Zgi) represents KV where V is the source voltage and KV the magnitude of the source where Kv is being the output. The magnitude of the source and the output would be controllable with 51-1 to 51-4. Ryoji Nishio discloses controlling current to coils and therefore needs to be a current source as required specifically in claims 3, 13 and 20.
It is noted that when the controller provides power at different phase to different antenna loads through power supplies (51-1 to 51-n), it must detect and measure the reference through the radio frequency generator (oscillator 54) so that it can provide the current to antennas according to the required phase and load requirement of the plasma through the antennas, accurately. It is noted that in plasma, impedance varies continuously so that control system requires constant measurement.
Ryoji Nishio does not explicitly disclose the RF generator being insensitive to plasma load by using feedback from output parameters.
Mueller et al disclose a method and generator for modifying interactions between a load and a generator. The method includes applying output power to the load using a power amplifier, controlling a level of the output power responsive to a power control setting, and adjusting a conduction angle of the power amplifier to reduce a level of sensitivity of the power amplifier to variations of an impedance of the load. The generator includes a compensation subsystem coupled to the power amplifier that controls a conduction angle of the power amplifier to enable a sensitivity of the power amplifier to be adjusted (See the whole document including Abstract, Fig 2A and Fig 3). As discussed, Muller does this by measuring actual load impedance and feeding it back to apply compensation so that even with variable plasma load the output remains constant, so that the RF generator becomes insensitive to load. In other embodiment a sensor (Fig 13, 1312) could be used for feedback where the sensor could sense power as well as voltage and current (Para [0085]).
It would have been obvious for one of ordinary skill in the art to have controlled the RF generator in Ryoji Nishio using feedback so as to make it insensitive to plasma load and therefore make it a true current source. 
Regarding claims 3 and 13 since the controlled quantity for an input to antenna would be current the output of the power supply would have to be a current source (ideally source impedance of infinity) as required by this claim.
Regarding claim 4 plurality of antenna are disclosed.
Regarding claim 5-7 power generator in Muller discloses switch mode technology (Para 66).
Regarding claim 9 the controlled quantity for an inductive antenna would be a current in contrast with a capacitive electrode where it will be a voltage. This would determine internal impedance Zg. It is noted that with feedback as disclosed by Muller the RF generator could be a current source. Regarding filter, Muller discloses filter which could adjusted for any phase delay (Fig 8). 
Claims 22-25 are directed to plurality of generators corresponding to plurality of antenna. 
The combination of Ryoji Nishio and Mueller et al is applicable to them individually and as a group since this is mere duplication of parts.
Claims 1-2, 4-8, 10-12, 14-19 and 21-27 are also rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2003/0052085 to Richard Parsons in view of Mueller et al (US 20120218042).
For the claims as above if not specially noted, Richard Parsons discloses a plasma chamber (Fig 1) where plurality of electrodes are applied electromagnetic power individually (Also see Fig 2A). The voltage fed to different electrodes are shifted by individual phase shifters (Fig 3) (see Fig 2B and others). Fig 3 discloses a reference (output of oscillator 210) and individual phase delay with respect to the reference. Regarding claim 1 the output K (v+Zgi) represents KV where V is the source voltage and KV the magnitude of the source where Kv is being the output. The magnitude of the source and the output would be controllable with amplifiers (230). Richard Parsons discloses controlling voltage to electrodes and therefore needs to be a voltage source as required specifically in claims 2, 12 and 19.
It is noted that when the controller provides power at different phase to different antenna loads through power supplies (230), it must measure the reference through the radio frequency generator (oscillator 210) so that it can provide the current to antennas according to the required phase and load requirement of the plasma through the antennas, accurately. It is noted that in plasma things vary continuously so that control system requires constant measurement.
However, Richard Parsons does not disclose the RF generator insensitive to plasma load by controlling it through feedback compensation
Mueller et al disclose a method and generator for modifying interactions between a load and a generator. The method includes applying output power to the load using a power amplifier, controlling a level of the output power responsive to a power control setting, and adjusting a conduction angle of the power amplifier to reduce a level of sensitivity of the power amplifier to variations of an impedance of the load. The generator includes a compensation subsystem coupled to the power amplifier that controls a conduction angle of the power amplifier to enable a sensitivity of the power amplifier to be adjusted (See the whole document including Abstract, Fig 2A and Fig 3). As discussed Muller does this by measuring actual load impedance and feeding it back to apply compensation so that even with variable plasma load the output remains constant, so that the RF generator becomes insensitive to load.
It would have been obvious for one of ordinary skill in the art to have controlled the RF generator in Richard Parsons using feedback so as to make it insensitive to plasma load and therefore make it a true voltage source. 
Regarding claims 2 and 12 since the controlled quantity for an input to antenna would be voltage the output of the power supply would have to be a voltage source (ideally source impedance of 0) as required by this claim.
Regarding claim 8 the controlled quantity for an electrode would be a voltage in contrast with an inductive antenna where it will be a current. This would determine internal impedance Zg. It is noted that with feedback as disclosed by Muller the RF generator could be a voltage source. Regarding filter, Muller discloses filter which could adjusted for any phase delay (Fig 8). 
Claims 22-25 are directed to plurality of generators corresponding to plurality of antenna. The combination of Richard Parsons and Mueller et al is applicable to them individually and as a group since this is mere duplication of parts.

Claims 5-7 and 15 are also rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2010/0175832 to Ryoji Nishio  or US patent publication 2003/0052085 to Richard Parsons in view of Mueller et al (US 20120218042) and further in view of US 20100097827 to Shmuel Ben-Yaakov.
Mueller et al as discussed above discloses switch mode power supplies but do not explicitly disclose half bridge for invertor and inductive pre-loading for zero voltage switching.
Shmuel Ben-Yaakov discloses half bridge (Fig 7) and also discloses that zero voltage switching (ZVS) of invertor 802 is achieved by the fact that the inductor Lh current is switching direction every half cycle of the switching cycle. Consequently, during the dead time, the current of Lh causes self-commutating of the voltage of the mid-point of the half bride (para 96).
Therefore, having half bridge and inductor for zero voltage switching would have been obvious for one of ordinary skill in the art at the time of invention for smooth generation of high frequency with minimum harmonics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al (US 20140361690) disclose power generation from switching DC and using filter and series resonance. Power supply is controlled through feedback control (Fig 5).
Similarly, Gang Yao (US 20130127358) discloses a power source using half bridge drive and feedback control (Fig 3 and Fig 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716